Citation Nr: 0105397	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1995.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for ulcerative colitis.  In particular, 
the veteran contends that he incurred the disorder while 
serving in Operation Desert Storm.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the "Act"), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).
 
A preliminary review of the evidence discloses that the 
veteran's service medical records show that the veteran 
complained of bloody stool, nausea, and abdominal pain in 
June 1994, at which time he was diagnosed and treated for 
external hemorrhoids.  The Board notes that the service 
medical records are devoid of any further treatment regarding 
bloody stool, nausea, or abdominal pain.

Following service, in August 1995 the veteran underwent a VA 
examination in connection with a separate claim for service 
connection, which is not currently on appeal before the 
Board.  He reported a history of regular bowel movements with 
some mucus.  The examiner noted that the veteran had rectal 
bleeding in the past, which was worked up for external 
hemorrhoids.  At that time, the veteran was found to have 
normal bowel sounds.  The report did not contain any further 
findings or diagnoses regarding that condition.  The veteran 
was afforded an additional examination in December 1997 in 
connection with claims for joint pain, back pain, and chest 
tightness.  There were no remarks contained within that 
report as to relevant medical history or any diagnostic 
findings regarding ulcerative colitis.  

In April 1999, the veteran submitted numerous private medical 
records, which contain diagnoses of chronic ulcerative 
colitis.  Some of the symptoms noted to be associated with 
that disorder included bloody stool and abdominal pain, which 
are similar to symptoms noted in service.  However, it is 
unclear whether this current condition has any relationship 
to the in-service findings.  Therefore, the Board finds that 
the veteran should be afforded a VA examination to determine 
whether his current ulcerative colitis may be related to his 
active military service.
 
Moreover, the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  In the 
Statement of the Case, the RO denied the veteran's claim on 
the basis of the veteran's failure to present a well-grounded 
claim.  However, as stated earlier, this standard is no 
longer applicable, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time, without ensuring that the duty to assist has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992)).  As noted above, 
the Board finds that the veteran should be afforded a VA 
examination.  Additionally, efforts should be made by the RO 
to obtain any further records identified by the veteran, to 
include any additional private medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for ulcerative colitis after discharge 
from service, and whose records are not 
yet associated with the claims file, 
specifically including any private 
medical records dated prior to December 
1998, and after April 1999.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified by the veteran.  All requests 
for records, including both positive and 
negative responses to those requests, 
should be clearly documented in the 
veteran's claims file.

2.  The veteran should be afforded an 
examination to ascertain the nature, 
severity, and etiology of any ulcerative 
colitis, which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, to 
include the service medical records dated 
June 1994, and any private medical 
records pertaining to the treatment for 
ulcerative colitis, and offer an opinion 
as to whether the veteran currently has 
ulcerative colitis, and whether any such 
disorder is causally and etiologically 
related to the veteran's military 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

